
	

113 S57 IS: U.S.A. AAA Credit Restoration Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 57
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a timely and expeditious process for voting
		  on the statutory debt limit.
	
	
		1.Short
			 titleThis Act may be cited as
			 the U.S.A. AAA Credit Restoration
			 Act.
		2.Amendment to
			 title 31Section 3101(b) of
			 title 31, United States Code, is amended to read as follows:
			
				(b)Limit
					(1)In
				generalNotwithstanding any other provision of law, the face
				amount of obligations issued under this chapter and the face amount of
				obligations whose principal and interest are guaranteed by the United States
				Government (except guaranteed obligations held by the Secretary of the
				Treasury) may not be more than an amount determined by the Secretary, as
				provided by this section.
					(2)Secretarial
				message
						(A)TimingOn
				the same day the President submits a budget to Congress as required by section
				1105 the Secretary shall submit to the Congress a message on the public debt
				limit.
						(B)ContentsThe
				message shall include an estimate of the amount the public debt limit will need
				to be increased, if necessary, for the period of time between the submission of
				the current Secretarial message and the Secretarial message that will be
				submitted the following year, as required by subparagraph (A), based on
				estimates of Federal revenues, mandatory expenditures, and discretionary
				expenditures.
						(3)Federal
				register noticeOn the same day the Secretary submits the message
				described in paragraph (2), the Secretary shall publish in the Federal Register
				the amount of the public debt limit that would be necessary to accommodate the
				requirements described in paragraph (2)(B).
					(4)Congressional
				disapproval process
						(A)Joint
				resolutionFor purposes of this section, the term joint
				resolution means only a joint resolution introduced in the period
				beginning on the date on which the notice described in paragraph (3) is
				published in the Federal Register and ending 3 days thereafter (excluding days
				either House of Congress is adjourned for more than 3 days during a session of
				Congress), the matter after the resolving clause of which is as follows:
				That Congress disapproves of the Secretary’s exercise of authority to
				increase the debt limit, as exercised pursuant to the certification under
				section 3101(b) of title 31, United States Code..
						(B)Expedited
				consideration in House of Representatives
							(i)ReconveningUpon
				publication of the Federal Register notice described in paragraph (3) the
				Speaker, if the House would otherwise be adjourned, shall notify the Members of
				the House that, pursuant to this subsection, the House shall convene not later
				than the second calendar day after receipt of such certification.
							(ii)Reporting and
				dischargeIf the committee to which is referred a joint
				resolution described in subparagraph (A) has not reported such joint resolution
				at the end of 6 calendar days after the publication of the Federal Register
				notice described in paragraph (3), such committee may be discharged from
				further consideration of such joint resolution upon a petition supported in
				writing by 218 Members of the House of Representatives, and such joint
				resolution shall be placed on the calendar.
							(iii)TimingA
				petition to discharge the joint resolution must be filed no later than 6
				calendar days after the publication of the Federal Register notice described in
				paragraph (3).
							(iv)Proceeding to
				considerationAfter each committee authorized to consider a joint
				resolution reports it to the House or has been discharged from its
				consideration, it shall be in order, not later than the 3 calendar days after
				the joint resolution under subparagraph (A) is reported or discharged, to move
				to proceed to consider the joint resolution in the House. All points of order
				against the motion are waived. Such a motion shall not be in order after the
				House has disposed of a motion to proceed on a joint resolution addressing a
				particular submission. The previous question shall be considered as ordered on
				the motion to its adoption without intervening motion. The motion shall not be
				debatable. A motion to reconsider the vote by which the motion is disposed of
				shall not be in order.
							(v)ConsiderationThe
				joint resolution shall be considered as read. All points of order against the
				joint resolution and against its consideration are waived. The previous
				question shall be considered as ordered on the joint resolution to its passage
				without intervening motion except two hours of debate equally divided and
				controlled by the proponent and an opponent. A motion to reconsider the vote on
				passage of the joint resolution shall not be in order.
							(C)Expedited
				procedure in the Senate
							(i)ReconveningUpon
				publication of the Federal Register notice described in paragraph (3), if the
				Senate has adjourned or recessed for more than 2 days, the majority leader of
				the Senate, after consultation with the minority leader of the Senate, shall
				notify the Members of the Senate that, pursuant to this section, the Senate
				shall convene not later than the second calendar day after publication of such
				notice.
							(ii)Reporting and
				dischargeIf the committee to which is referred a joint
				resolution described in subparagraph (A) has not reported such joint resolution
				at the end of 6 calendar days after the publication of Federal Register notice
				described in paragraph (3), such committee may be discharged from further
				consideration of such joint resolution upon a petition supported in writing by
				40 Members of the Senate, and such joint resolution shall be placed on the
				calendar.
							(iii)TimingA
				petition to discharge the joint resolution must be filed no later than 6
				calendar days after the publication of the Federal Register notice described in
				paragraph (3).
							(iv)Proceeding to
				considerationWhen the committee to which a joint resolution
				described in subparagraph (A) is referred has reported, or when a committee is
				discharged, it is at any time thereafter in order for a motion to proceed to
				the consideration of the joint resolution, and all points of order against the
				joint resolution (and against consideration of the joint resolution) are
				waived. The motion is not subject to amendment, or to a motion to postpone, or
				to a motion to proceed to the consideration of other business. A motion to
				reconsider the vote by which the motion is agreed to or disagreed to shall not
				be in order. If a motion to proceed to the consideration of the joint
				resolution is agreed to, the joint resolution shall remain the unfinished
				business of the Senate until disposed of.
							(v)ConsiderationConsideration
				of the joint resolution described in subparagraph (A) and on all debatable
				motions and appeals in connection therewith, shall be limited to not more than
				10 hours, which shall be divided equally between those favoring and those
				opposing the joint resolution. A motion further to limit debate is in order and
				not debatable. An amendment to, or a motion to postpone, or a motion to proceed
				to the consideration of other business, or a motion to recommit the joint
				resolution is not in order.
							(vi)Vote on
				passageIf the Senate has voted to proceed to the joint
				resolution described in subparagraph (A), the vote on passage of the joint
				resolution shall occur immediately following the conclusion of consideration of
				the joint resolution, and a single quorum call at the conclusion of the debate
				if requested in accordance with the rules of the Senate.
							(vii)Rulings of
				the chair on procedureAppeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subparagraph (A) shall be decided
				without debate.
							(D)Amendment not
				in orderA joint resolution considered pursuant to this
				subsection shall not be subject to amendment in either the House of
				Representatives or the Senate.
						(E)Coordination
				with action by other houseIf, before passing the joint
				resolution described in subsection (A), one House receives from the other a
				joint resolution—
							(i)the joint
				resolution of the other House shall not be referred to a committee;
							(ii)the procedure in
				the receiving House shall be the same as if no joint resolution had been
				received from the other House until the vote on passage, when the joint
				resolution received from the other House shall supplant the joint resolution of
				the receiving House;
							(iii)if the Senate
				fails to introduce or consider a joint resolution under this section, the joint
				resolution of the House shall be entitled to expedited floor procedures under
				this section;
							(iv)if, following
				passage of the joint resolution in the Senate, the Senate then receives the
				companion measure from the House of Representatives, the companion measure
				shall not be debatable; and
							(v)debate on a veto
				message in the Senate under this section shall be 1 hour equally divided
				between the majority and minority leaders or their designees.
							(F)Rules of house
				of representatives and senateThis paragraph is enacted by
				Congress—
							(i)as
				an exercise of the rulemaking power of the Senate and House of Representatives,
				respectively, and as such it is deemed a part of the rules of each House,
				respectively, but applicable only with respect to the procedure to be followed
				in that House in the case of a joint resolution, and it supersedes other rules
				only to the extent that it is inconsistent with such rules; and
							(ii)with full
				recognition of the constitutional right of either House to change the rules (so
				far as relating to the procedure of that House) at any time, in the same
				manner, and to the same extent as in the case of any other rule of that
				House.
							.
		3.Effective
			 dateThe amendment made by
			 section 2 shall take effect January 1, 2014.
		
